Title: From John Adams to Timothy Pickering, 5 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 5. 1799

I thank Mr. Bordley kindly for his Book and you for your care and trouble in Sending it.
I have a great Opinion of Mr. Bordleys Experience, skill and Knowledge in Husbandry and should have great delight in trying his Experiments, if I was not obliged to recollect and apply to myself President Washingtons Words to me, a few days before he went out and I came in. “Sir, I have read nothing these Eight Years, but the Pepers that have been brought me, from day to day.”
With much respect
J. Adams